UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 95-2613

PEARL B. MATTHEWS,
Defendant-Appellant.

Appeal from the United States District Court for the
Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, District Judge.
(CA-95-137-5-CV-BO)

Submitted: October 10, 1997

Decided: November 18, 1997

Before HALL and MICHAEL, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Stephen Alan Woodson, LAND LOSS PREVENTION PROJECT,
Ahoskie, North Carolina, for Appellant. Janice McKenzie Cole,
United States Attorney, G. Norman Acker III, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Pearl B. Matthews defaulted on a Farmers Home Administration
("FHA") loan, and the government filed its complaint seeking judg-
ment and foreclosure of the real property securing the loan. The dis-
trict court granted the government's motion for judgment on the
pleadings under Fed. R. Civ. P. 12(c), and entered judgment against
Matthews. Matthew appeals, contending that she was unduly influ-
enced by Marshall Woodall, the closing attorney, and that FHA
breached a fiduciary duty owed to her. Finding that Matthews can
prove no facts sufficient to support her affirmative defenses, we
affirm.

I.

In evaluating the propriety of a Rule 12(c) dismissal, we take the
facts in the light most favorable to the nonmoving party--Matthews.
See Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997). Mat-
thews' husband suffered from chronic renal failure and was under a
doctor's care when he applied for an FHA loan, which FHA approved
on November 30, 1978. Matthews' husband underwent surgery
related to his illness on December 21, 1978.

Woodall, the closing attorney, who had represented Matthews and
her husband in other matters, and another FHA representative met
with Matthews' husband at the hospital after his surgery to close the
FHA loan. Woodall took the papers to Matthews, who was under a
great deal of stress because of her husband's illness, and told her to
sign them without explaining their legal effect. Matthews signed the
documents even though she did not know her husband had applied for
the FHA loan. On April 17, 1979, Matthews' husband died of renal
failure. Matthews continued to make payments on the FHA loan for
twelve years before she defaulted. The government accelerated the
loan on October 30, 1991.

                    2
The court granted the government's motion for judgment on the
pleadings, finding that the government was entitled to accelerate the
loan and foreclose on the property after Matthews' default and reject-
ing Matthews' affirmative defenses of breach of fiduciary duty and
undue influence. This appeal followed.

II.

We review de novo the district court's order granting judgment on
the pleadings pursuant to Fed. R. Civ. P. 12(c). See Gustafson v.
Jones, 117 F.3d 1015, 1017 (7th Cir. 1997) (stating standard of
review). Taking the nonmoving party's allegations as true, dismissal
is inappropriate unless it appears beyond doubt that the nonmoving
party can prove no facts sufficient to support her claim for relief. See
Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).

On appeal, Matthews first claims that Woodall acted as an agent
for FHA because he traveled to the hospital with another FHA repre-
sentative to have her husband execute the loan papers and because he
instructed her to sign the note and deed without explaining them to
her. But Matthews' own pleadings belie her claim--she stated that
Woodall acted as her agent in the loan transaction. The district court
therefore properly found that Woodall was not acting as an agent for
FHA.

Matthews also asserts on appeal that Woodall unduly influenced
her because she was under stress as a result of her husband's illness
and she placed a great deal of trust in Woodall. But Matthews' fore-
cast of the evidence of undue influence is insufficient because she
does not allege that Woodall abused his position of trust to gain from
the transaction. See Hardee v. Hardee, 309 S.E.2d 243, 245 (N.C.
1983) (defining undue influence and outlining factors courts consider
in undue influence analysis).

Matthews' final claim on appeal is that FHA breached a fiduciary
duty owed to her. A debtor-creditor relationship, however, generally
does not create a fiduciary relationship, see In re Gertzman, 446
S.E.2d 130, 134 (N.C. Ct. App. 1994). And Matthews' forecast of the
evidence--that FHA is a lender of last resort and her conclusory
statement that FHA customarily enters a fiduciary relationship with

                     3
its borrowers--is insufficient to establish the existence of a fiduciary
relationship. If there is no fiduciary relationship, there can be no
breach of duty. See Estate of Smith ex rel. Smith v. Underwood, 487
S.E.2d 807, 812 (N.C. Ct. App. 1997).

III.

Accordingly, we affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                     4